                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BISHOP PERRY,

                   Plaintiff,
                                            Case No. 18-CV-12914
vs.                                         HON. GEORGE CARAM STEEH

BRIAN ROUSSEAU, et al.,

              Defendants.
_____________________________/

  ORDER DENYING PLAINTIFF’S APPEAL OF MAGISTRATE JUDGE’S
    ORDER DENYING APPOINTMENT OF COUNSEL [ECF NO. 28]

      Plaintiff Bishop Perry, proceeding pro se, appeals the Magistrate

Judge’s order denying his motion for appointment of counsel (ECF No. 26).

“Appointment of counsel is appropriate in ‘exceptional circumstances,’ a

determination which involves consideration of the ‘complexity of the factual

and legal issues involved’ and an examination of ‘the type of case and the

abilities of the plaintiff to represent himself.’” Lince v. Youngert, 136 F.

App'x 779, 782 (6th Cir. 2005) (citing Lavado v. Keohane, 992 F.2d 601,

606 (6th Cir. 1993)). Magistrate Judge Majzoub considered plaintiff’s

request for appointment of counsel and found that it was not warranted at

this stage of the litigation.

      On appeal, plaintiff states that he has been having problems

accessing the law library due to retaliation by the librarian. He also argues
                                      -1-
that he is having difficulty obtaining video and e-mail evidence relevant to

his case. These are not arguments plaintiff made before the magistrate

judge in requesting appointment of counsel.

      The court has reviewed the procedural posture of the case as well as

the new arguments made by plaintiff. The court notes that plaintiff has

adequately alleged the claims forming the basis of his § 1983 lawsuit. In

addition, plaintiff has filed motions to compel the production of discovery

and to preserve evidence, further demonstrating his basic understanding of

the legal process. The court agrees with the magistrate judge that it is

premature to appoint counsel to represent plaintiff. Now, therefore,

      IT IS HEREBY ORDERED that plaintiff’s appeal of the order denying

plaintiff’s motion for appointment of counsel is DENIED.

      So ordered.

Dated: April 4, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 April 4, 2019, by electronic and/or ordinary mail and also on
                   Bishop Perry #231579, Muskegon Correctional Facility,
                           2400 S. Sheridan, Muskegon, MI 49442.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -2-
